Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed June 14, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00459-CR
____________
 
IN RE GERALD J. DURDEN, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
248th District Court
Harris County, Texas
Trial Court No. 905,464
 
 

MEMORANDUM
OPINION
            On May 24, 2011, Relator, Gerald J. Durden, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code Ann §22.221
(Vernon 2004); see also Tex. R. App. P. 52.1.  Relator requests we
compel the District Clerk of Harris County, Texas, Chris Daniel, to “send
communicated copies of documents filed in his office to relator . . .”            
This Court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Section 22.221 expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs against a
district court judge or county court judge in the court of appeals’ district,
and (2) all writs necessary to enforce the court of appeals' jurisdiction. 
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Because the petition for writ of
mandamus is directed toward a district clerk and is not necessary to enforce
this court’s jurisdiction, we have no jurisdiction.  See Tex. Gov’t Code
Ann. § 22.221(b)(1).
            Accordingly, the petitions for writ of mandamus are ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Anderson, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).